
	
		I
		112th CONGRESS
		1st Session
		H. R. 616
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mrs. Maloney (for
			 herself, Ms. Norton,
			 Mr. Connolly of Virginia,
			 Mr. Hoyer,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Mr. Serrano,
			 Mr. Stark,
			 Mr. Al Green of Texas,
			 Mr. Van Hollen,
			 Mr. Frank of Massachusetts,
			 Mr. Filner,
			 Mr. Langevin,
			 Ms. Moore,
			 Mr. McGovern, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide that 4 of the 12 weeks of parental leave made
		  available to a Federal employee shall be paid leave, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Paid Parental Leave
			 Act of 2011.
		2.Paid parental
			 leave under title 5
			(a)Amendment to
			 title 5Subsection (d) of
			 section 6382 of title 5, United States Code, is amended—
				(1)by redesignating such subsection as
			 subsection (d)(1);
				(2)by striking
			 subparagraph (A), (B), (C), or and inserting subparagraph
			 (C) or; and
				(3)by adding at the
			 end the following:
					
						(2)An employee may elect to substitute
				for any leave without pay under subparagraph (A) or (B) of subsection (a)(1)
				any paid leave which is available to such employee for that purpose.
						(3)The paid leave that is available to
				an employee for purposes of paragraph (2) is—
							(A)subject to paragraph (6), 4
				administrative workweeks of paid parental leave under this subparagraph in
				connection with the birth or placement involved; and
							(B)any annual or sick leave accrued or
				accumulated by such employee under subchapter I.
							(4)Nothing in this subsection shall be
				considered to require that an employee first use all or any portion of the
				leave described in subparagraph (B) of paragraph (3) before being allowed to
				use the paid parental leave described in subparagraph (A) of paragraph
				(3).
						(5)Paid parental leave under paragraph
				(3)(A)—
							(A)shall be payable from any
				appropriation or fund available for salaries or expenses for positions within
				the employing agency;
							(B)shall not be considered to be annual
				or vacation leave for purposes of section 5551 or 5552 or for any other
				purpose; and
							(C)if not used by the employee before the
				end of the 12-month period (as referred to in subsection (a)(1)) to which it
				relates, shall not accumulate for any subsequent use.
							(6)The Director of the Office of
				Personnel Management—
							(A)may promulgate regulations to increase the
				amount of paid parental leave available to an employee under paragraph (3)(A),
				to a total of not more than 8 administrative workweeks, based on the
				consideration of—
								(i)the benefits provided to the Federal
				Government of offering increased paid parental leave, including enhanced
				recruitment and retention of employees;
								(ii)the cost to the Federal Government
				of increasing the amount of paid parental leave that is available to
				employees;
								(iii)trends in the private sector and
				in State and local governments with respect to offering paid parental
				leave;
								(iv)the Federal Government’s role as a
				model employer;
								(v)the impact of increased paid
				parental leave on lower-income and economically disadvantaged employees and
				their children; and
								(vi)such other factors as the Director
				considers necessary; and
								(B)shall prescribe any regulations
				necessary to carry out this subsection, including, subject to paragraph (4),
				the manner in which an employee may designate any day or other period as to
				which such employee wishes to use paid parental leave described in paragraph
				(3)(A).
							.
				(b)Effective
			 dateThe amendment made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			3.Paid parental
			 leave for Congressional employees
			(a)Amendment to
			 Congressional Accountability ActSection 202 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1312) is amended—
				(1)in subsection
			 (a)(1), by adding at the end the following: In applying section
			 102(a)(1) (A) and (B) of such Act to covered employees, subsection (d) shall
			 apply.;
				(2)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Special rule for
				paid parental leave for Congressional employees
							(1)Substitution of
				paid leaveA covered employee taking leave without pay under
				subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave
				Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave
				any paid leave which is available to such employee for that purpose.
							(2)Amount of paid
				leaveThe paid leave that is available to a covered employee for
				purposes of paragraph (1) is—
								(A)the number of
				weeks of paid parental leave in connection with the birth or placement involved
				that correspond to the number of administrative workweeks of paid parental
				leave available to Federal employees under section 6382(d)(3)(A) of title 5,
				United States Code; and
								(B)any additional
				paid vacation or sick leave provided by the employing office to such
				employee.
								(3)LimitationNothing in this subsection shall be
				considered to require that an employee first use all or any portion of the
				leave described in subparagraph (B) of paragraph (2) before being allowed to
				use the paid parental leave described in subparagraph (A) of paragraph
				(2).
							(4)Additional
				rulesPaid parental leave under paragraph (2)(A)—
								(A)shall be payable
				from any appropriation or fund available for salaries or expenses for positions
				within the employing office; and
								(B)if not used by the covered employee before
				the end of the 12-month period (as referred to in section 102(a)(1) of the
				Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it
				relates, shall not accumulate for any subsequent
				use.
								.
				(b)Effective
			 dateThe amendment made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			4.Conforming
			 amendment to Family and Medical Leave Act for GAO and Library of Congress
			 employees
			(a)Amendment to
			 Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical
			 Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the
			 following:
				
					(3)Special rule for
				GAO and Library of Congress employees
						(A)Substitution of
				paid leaveAn employee of an employer described in section
				101(4)(A)(iv) taking leave under subparagraph (A) or (B) of subsection (a)(1)
				may elect to substitute for any such leave any paid leave which is available to
				such employee for that purpose.
						(B)Amount of paid
				leaveThe paid leave that is
				available to an employee of an employer described in section 101(4)(A)(iv) for
				purposes of subparagraph (A) is—
							(i)the number of weeks of paid parental leave
				in connection with the birth or placement involved that correspond to the
				number of administrative workweeks of paid parental leave available to Federal
				employees under section 6382(d)(3)(A) of title 5, United States Code;
				and
							(ii)any additional
				paid vacation or sick leave provided by such employer.
							(C)LimitationNothing in this paragraph shall be
				considered to require that an employee first use all or any portion of the
				leave described in clause (ii) of subparagraph (B) before being allowed to use
				the paid parental leave described in clause (i) of such subparagraph.
						(D)Additional
				rulesPaid parental leave under subparagraph (B)(i)—
							(i)shall be payable from any appropriation or
				fund available for salaries or expenses for positions with the employer
				described in section 101(4)(A)(iv); and
							(ii)if not used by
				the employee of such employer before the end of the 12-month period (as
				referred to in subsection (a)(1)) to which it relates, shall not accumulate for
				any subsequent
				use.
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall not be effective with respect to any birth or placement
			 occurring before the end of the 6-month period beginning on the date of the
			 enactment of this Act.
			5.Clarification for
			 members of the National Guard and Reserves
			(a)Executive branch
			 employeesFor purposes of
			 determining the eligibility of an employee who is a member of the National
			 Guard or Reserves to take leave under paragraph (1) (A) or (B) of section
			 6382(a) of title 5, United States Code, or to substitute such leave pursuant to
			 paragraph (2) of such section (as added by section 2), any service by such
			 employee on active duty (as defined in section 6381(7) of such title) shall be
			 counted as service as an employee for purposes of section 6381(1)(B) of such
			 title.
			(b)Congressional
			 EmployeesFor purposes of
			 determining the eligibility of a covered employee (as such term is defined in
			 section 101(3) of the Congressional Accountability Act) who is a member of the
			 National Guard or Reserves to take leave under subparagraph (A) or (B) of
			 section 102(a)(1) of the Family and Medical Leave Act of 1993 (pursuant to
			 section 202(a)(1) of the Congressional Accountability Act), or to substitute
			 such leave pursuant to subsection (d) of section 202 of such Act (as added by
			 section 3), any service by such employee on active duty (as defined in section
			 101(14) of the Family and Medical Leave Act of 1993) shall be counted as time
			 during which such employee has been employed in an employing office for
			 purposes of section 202(a)(2)(B) of the Congressional Accountability
			 Act.
			(c)GAO and Library
			 of Congress EmployeesFor
			 purposes of determining the eligibility of an employee of the Government
			 Accountability Office or Library of Congress who is a member of the National
			 Guard or Reserves to take leave under subparagraph (A) or (B) of section
			 102(a)(1) of the Family and Medical Leave Act of 1993, or to substitute such
			 leave pursuant to paragraph (3) of section 102(d) of such Act (as added by
			 section 4), any service by such employee on active duty (as defined in section
			 101(14) of such Act) shall be counted as time during which such employee has
			 been employed for purposes of section 101(2)(A) of such Act.
			
